NAPTP Annual MLP InvestorConferenceMay 12, 2010 NASDAQ:CPNO Disclaimer Statements made by representatives of Copano Energy, L.L.C. (“Copano”) during this presentation willinclude “forward-looking statements,” as defined in the federal securities laws. All statements thataddress activities, events or developments that Copano believes will or may occur in the future areforward-looking statements. Underlying these statements are assumptions made by Copano’smanagement based on their experience and perceptions of historical trends, current conditions,expected future developments and other factors management believes are appropriate under thecircumstances. Whether future results and developments will conform to Copano’s expectations is subject to a numberof risks and uncertainties, many of which are beyond Copano’s control.If one or more of these risks oruncertainties materializes, or if underlying assumptions prove incorrect, then Copano’s actual resultsmay differ materially from those implied or expressed by forward-looking statements made during thispresentation. These risks and uncertainties include the volatility of prices and market demand fornatural gas and natural gas liquids; Copano’s ability to complete any pending acquisitions and integrateany acquired assets or operations; Copano’s ability to continue to obtain new sources of natural gassupply; the ability of key producers to continue to drill and successfully complete and attach newnatural gas supplies; Copano’s ability to retain key customers; the availability of local, intrastate andinterstate transportation systems and other facilities to transport natural gas and natural gas liquids;Copano’s ability to access sources of liquidity when needed and to obtain additional financing, ifnecessary, on acceptable terms; the effectiveness of Copano’s hedging program; unanticipatedenvironmental or other liability; general economic conditions; the effects of government regulations andpolicies; and other financial, operational and legal risks and uncertainties detailed from time to time inthe Risk Factors sections of Copano’s annual and quarterly reports filed with the Securities andExchange Commission. Copano undertakes no obligation to update any forward-looking statements, whether as a result of newinformation or future events. 2 Introduction to Copano Independent midstream company founded in 1992 ■Best in class service to customers ■Entrepreneurial approach ■Focus on long-term accretive growth Provides midstream services in multiple producing areas throughthree operating segments ■Texas ●South Texas conventional and Eagle Ford Shale ●North Texas Barnett Shale Combo play ■Central and Eastern Oklahoma ●Conventional, Hunton De-Watering play and Woodford Shale ■Rocky Mountains ●Powder River Basin 3 Key Metrics Service throughput volumes approximate 1.8 Bcf/d of natural gas(1) Over 6,700 miles of active pipelines 8 natural gas processing plants with over 1.1 Bcf/d of combinedprocessing capacity One NGL fractionation facility with total capacity of 22,000 Bbls/d Equity market cap: $1.6 billion(2) Enterprise value: $2.2 billion(2) 4 Based on 1Q 2010 results.Includes unconsolidated affiliates. As of May 7, 2010. Copano’s LLC Structure 5 Growth Strategy Goal: to become a diversified midstream company with scale andstability of cash flows, above-average returns on invested capitaland “investment-grade quality distributions” Key tenets of growth strategy: ■Execute on organic growth opportunities around existing assets ■Explore opportunities beyond traditional gathering and processing ●Be more proactive in seeking assets and opportunities ■Reduce sensitivity of cash flows to commodity price fluctuations ●Hedging program ●Contracts - increase fee-for-service component 6 Agenda 7 2010 RegionalOutlook Commodity Prices andMargin Sensitivities Financing andCommodity RiskManagement Conclusions 2010 Outlook Texas ■North Texas: Significant drilling and development activity in the Barnett ShaleCombo play ■South Texas: Ramp up of Eagle Ford Shale directed drilling Oklahoma ■Moderate drilling activity behind both the Hunton De-Watering and WoodfordShale plays Rocky Mountains ■Minimal new drilling; flat volumes 8 Texas Outlook North Texas ■9 rigs running in the area withas many as 4 more anticipatedlater this year ●Leasing activity alsocontinues ■Crude oil play with associatedgas requiring a full slate ofmidstream services ■Based on producer drillingschedule, expect steadyincrease in plant inlet volumesin ●Current spot volumes ofapproximately 38 MMcf/d vs.1Q 2010 average volumes of21 MMcf/d 9 Texas Outlook South Texas ■Fractionation start-up at Houston Central complete ■To date we have connected 6 Eagle Ford Shale wells with a combined IP rateof 40 MMcf/d with significant associated condensate ■Finalizing joint venture agreements with Kinder Morgan for the westernportion of the Eagle Ford Shale ■Expect further Eagle Ford Shale volume increases in 2Q 2010 10 Texas Recent Developments North Texas ■Recently executed key producercontract ●Long-term gathering, treating andprocessing agreement ●Fee-for-service contract ●Highly rated producer ■Additional 50 MMcf/d of compressionexpected in service early 4Q 2010,bringing total plant capacity to 100MMcf/d ■Approximately $30 million in expansioncapex for 2010 (compression andpipelines) ■$30 - $35 million in fee-based cash flowexpected by year-end 2010 on anannualized basis 11 DeWitt-Karnes Pipeline Recently announced DeWitt-Karnes pipeline ■Targets rich Eagle
